EXHIBIT 10.34

EMPLOYEE CONFIDENTIAL INFORMATION

AND

NONCOMPETITION AGREEMENT

This Agreement is made and entered into on this ________ day of November, 2001,
by and between __________, hereinafter “Employee,” and Heartland Payment
Systems, Inc., a Delaware corporation (collectively with any and all current and
future subsidiary and/or affiliate companies, the “Company”).

WHEREAS, Employee has established or desires to establish an employment
relationship with the Company and may receive certain benefits including stock
grants and options to be issued to Employee; and

WHEREAS, by reason of employment by Company, Employee will receive the value and
advantage of confidential information and special training and skills, and the
expert knowledge and experience of the contacts with other Company employees;
and

WHEREAS, the granting of stock grants and options represents an advantage to
Employee and was conditioned upon Employee entering into this Agreement.

NOW THEREFORE, in exchange for good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, it is agreed as follows:

Section 1. Scope of Agreement.

(a) This contract is not a contract of employment for any particular term.
Employee’s employment by the Company is at will, unless otherwise agreed by the
Company and Employee in writing.

(b) Severance policies and procedures are as set forth in the Employee Policy
Manual of the Company; provided, that in the event of a conflict between this
Agreement and the Employee Policy Manual, this Agreement shall govern.

Section 2. Severance and Bonuses.

(a) In consideration of the covenants by Employee contained below, in the event
of a termination of Employee’s employment by action of the Company other than
for Cause or Disability, the Employee will receive severance pay, in an amount
equal to the base salary that would have been paid for a period of twelve
(12) months payable in accordance with the Company’s regular payroll practices,
plus medical benefits for such period; provided, that the Employee shall not be
eligible to receive such severance pay unless such termination of employment
occurs after the ninetieth (90th) day of the Employee’s employment by the
Company. Medical benefit continuation during such severance period shall be
counted against the benefit continuation period required under COBRA.

(b) In the event of a termination of Employee’s employment by action of the
Company other than for Cause or in the event of termination of Employee’s
employment by death of Employee, the Employee shall also be entitled to receive
a pro rata portion (based on



--------------------------------------------------------------------------------

the number of days of Employee’s employment during the fiscal quarter in which
the Employee’s employment is terminated) of any bonus payment that would have
been payable to him/her for that fiscal quarter if the Employee had been in the
employ of the Company for the full fiscal quarter. If the Employee’s
compensation arrangement did not contemplate a bonus payable on a quarterly
basis, but instead contemplated a bonus paid on some longer fiscal period (such
as a half-year or full year), then the pro rata bonus shall be computed based on
the number of days of Employee’s employment during such longer fiscal period in
which the Employee’s employment is terminated and the amount of the bonus
payment that would have been payable to him/her for such longer fiscal period.
No bonus will be payable to the Employee with respect to any bonus period
commencing after the bonus period in which the Employee’s employment terminated.

(c) Cause. “Cause” means:

(i) The Employee has breached the provisions of Section 4, 5, 6 or 7 of this
Agreement in any material respect;

(ii) The Employee has been convicted of, or plead guilty or no contest to,
(A) fraud, misappropriation or embezzlement in connection with the Company’s
business, or (B) a felony, and has failed to submit a resignation in accordance
with Section 2(e) below; or

(iii) The Employee has breached his or her duties hereunder or failed to perform
his or her duties as an officer or employee of the Company, if such breach or
failure has not been cured within 30 days after receipt of written notice from
the Company of such breach or failure.

Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for Cause pursuant to clause (i) above unless and until there shall
have been delivered to the Employee (A) a notice of termination and (B) a copy
of a resolution duly adopted by the Company finding that, after reasonable
notice to the Employee and an opportunity to be heard, in the good faith opinion
of the Board of Directors of the Company, the Employee has engaged in conduct
constituting Cause for termination hereunder.

(d) Disability. “Disability” means any mental or physical condition that renders
the Employee unable to perform the essential functions of his/her position, with
or without reasonable accommodation, for a period in excess of six (6) months.

(e) If the Employee is ever convicted of, or pleads guilty or no contest to, any
felony offense, then the Employee shall immediately tender a resignation from
each and every position the Employee then holds with the Company (whether as
officer, director, employee, consultant or otherwise).

Section 3. Employees’s Acknowledgments.

(a) The Employee understands and acknowledges that because of the confidential
and sensitive nature of the information to which the Employee will have access
during the course of his/her employment with the Company, any unauthorized use,
disclosure or misappropriation of such information will cause irreparable damage
to the Company.

 

2



--------------------------------------------------------------------------------

(b) The Employee acknowledges that the Company has expended considerable
resources to develop the confidential information and the relationships that the
Company enjoys with its customers, suppliers, employees, officers and other
agents, and these assets of the Company are critical to the business of the
Company. The Employee agrees that the restrictions set forth below are necessary
to prevent even the inadvertent disclosure of this confidential information or
the interference with these relationships and to protect the legitimate business
interests of the Company and are reasonable in scope and content.

Section 4. Protection of Information.

(a) The Employee hereby covenants with Company that, throughout the term of
his/her employment by Company, Employee will serve Company’s best interests
loyally and diligently. Throughout the course of employment by Company and
thereafter, Employee will not disclose to any person, firm, corporation or
entity (except when expressly authorized in writing by Company) any information
relating to Company’s business, including, without limitation, merchant
application processing and credit underwriting software, merchant information
systems, sales compensation and sales force automation software and systems,
electronic payment transaction processing software, fraud and risk analysis
systems, human resources and time and attendance information systems and
software, payroll services information systems and payroll application
processing software, sales policy documents, marketing communications materials,
information relating to trade secrets, business methods, products, processes,
procedures, development or experimental projects, suppliers, customer lists or
the needs of customers or prospective customers, clients, etc., and will not use
such information for his/her own purpose or for the purpose of any person, firm,
corporation or entity except the Company.

(b) Upon termination of his/her employment with the Company, the Employee shall
deliver promptly to the Company all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof that relate in any way to the business, products,
practices or techniques of the Company, and all other property, trade secrets
and confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his/her
possession or under his/her control.

Section 5. Covenant Not to Compete.

(a) During the Restricted Period, Employee will not (i) directly or indirectly
engage in any business or activity which markets, sells or is developing
products or services which compete with the products or services marketed, sold
or being developed by the Company at the time of such termination (such business
or activity being hereinafter sometimes called a “Competing Business”), in any
country, state, territory, region or other geographic area, whether in the
United States or otherwise, in which, at the time the Employee becomes no longer
employed by the Company, the Company transacts business or sells or markets its
products or services, whether such engagement by the Employee shall be as an
officer, principal, agent, director, owner, employee, partner, affiliate,
consultant or other participant in any Competing Business, or (ii) assist others
in engaging in any Competing Business in any manner described in the foregoing
clause (i).

 

3



--------------------------------------------------------------------------------

(b) The Employee understands that the foregoing restrictions may limit his/her
ability to earn a livelihood in a business competitive to the business of the
Company, but he/she nevertheless believes that he/she has received and will
receive sufficient consideration and other benefits in connection with the
Company’s issuance of certain stock and stock options to the Employee as well as
other benefits to clearly justify such restrictions which, in any event (given
his/her education, skills and ability), the Employee does not believe would
prevent him/her/her from earning a living.

(c) “Restricted Period” shall mean (i) with respect to the Employee’s employment
by or affiliation with a startup entity or other privately-held entity, the
period commencing on the date hereof and ending on the last day of the
twenty-fourth full calendar month following the Employee’s termination for any
reason whatsoever including but not limited to involuntary termination (with or
without Cause) and/or voluntary termination and (ii) with respect to the
Employee’s employment by or affiliation with an entity other than a startup
entity or other privately-held entity, the period commencing on the date hereof
and ending on the last day of the twelfth full calendar month following the
Employee’s termination for any reason whatsoever including but not limited to
involuntary termination (with or without Cause) and/or voluntary termination;
provided that the Restricted Period shall be extended by any amount of time that
the Employee has failed to comply with his/her promises contained in this
Section 5 of this Agreement

Section 6. Non Solicitation.

(a) During the period commencing on the date hereof and ending on the last day
of the twelfth full calendar month following the Employee’s termination for any
reason whatsoever including but not limited to involuntary termination (with or
without Cause) and/or voluntary termination, Employee hereby covenants that
he/she will not, directly or indirectly, solicit, entice or induce any Customer
or Supplier (as defined below) of the Company to (i) become a Customer or
Supplier of any other person or entity engaged in any business activity that
competes with any business conducted by the Company at any time during the
period of Employee’s employment with the Company, or any business planned by the
Company at any time during the period of Employee’s employment with the Company
or (ii) cease doing business with the Company, and Employee agrees that he/she
will not assist any person or entity in taking any action described in the
foregoing clauses (i) and (ii). For purposes of this Section 6, (A) a “Customer”
of the Company means any person, corporation, partnership, trust, division,
business unit, department or agency which, at the time of termination or within
one year prior thereto, shall be or shall have been a customer, distributor or
agent of the Company or shall be or shall have been contacted by the Company for
the purpose of soliciting it to become a customer, distributor or agent of the
Company; and (B) a “Supplier” of the Company means any person, corporation,
partnership, trust, division, business unit, department or agency which, at the
time of termination or within one year prior thereto, shall be or shall have
been a supplier, vendor, manufacturer or developer for any product or service or
significant component used in any product or service of the Company.

(b) During the period commencing on the date hereof and ending on the last day
of the twenty-fourth full calendar month following the Employee’s termination
for any reason whatsoever including but not limited to involuntary termination
(with or without Cause) and/or

 

4



--------------------------------------------------------------------------------

voluntary termination, the Employee will not, directly or indirectly, induce
other employees of the Company to terminate their employment with the Company or
engage in any Competing Business.

Section 7. Company Right to Inventions.

The Employee shall promptly disclose, grant and assign ownership to the Company
for its sole use and benefit any and all inventions, improvements, technical
information and suggestions relating in any way to the business of the Company
(whether patentable or not), which he/she may develop, acquire, conceive or
reduce to practice while employed by the Company (whether or not during usual
working hours), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such invention, improvement or technical information. In connection therewith:

(a) The Employee shall without charge, but at the expense of the Company,
promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be necessary or proper in
the opinion of the Company to vest title to any such inventions, improvements,
technical information, patent applications, patents, copyrights or reissues
thereof in the corporation and to enable it to obtain and maintain the entire
right and title thereto throughout the world; and

(b) The Employee shall render to the Company at its expense (including a
reasonable payment for the time involved in case he/she is not then in its
employ) all such assistance as it may require in the prosecution of applications
for said patents, copyrights or reissues thereof, in the prosecution or defense
of interferences which may be declared involving any said applications, patents
or copyrights and in any litigation in which the Company may be involved
relating to any such patents, inventions, improvements or technical information.

Section 8. Remedies; Survival.

(a) The Employee acknowledges and understands that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of the provisions of this Agreement would cause the Company
irreparable harm. In the event of a breach or threatened breach by the Employee
of the provisions in Section 4, 5, 6 or 7 hereof, the Company shall be entitled
to but not limited to injunctive relief restraining him/her from such breach
without posting any bond. Nothing herein contained shall be construed as
prohibiting the Company from pursuing any other additional or alternative
remedies available for any breach or threatened breach of this Agreement,
including but not limited to monetary damages.

(b) Notwithstanding anything contained in the Agreement to the contrary, the
provisions of Sections 4, 5, 6, 7 and this Section 8, shall survive the
expiration or other termination of this Agreement or employment of the Employee
by the Company until by their terms, such provisions are no longer operative.

 

5



--------------------------------------------------------------------------------

Section 9. Other Agreements: Prohibition Against Use of Trade Secrets of Others.

(a) Employee represents and warrants to the Company that except for agreements
set forth in Exhibit A attached hereto, if any, he/she is not a party to any
agreement or other arrangement with any other corporation, partnership or entity
relating to noncompetition with such entity or to non-disclosure of confidential
and proprietary information of such entity or to other matters similar to the
matters set forth in this Agreement.

(b) Employee represents, warrants and agrees that he/she can and will perform
his/her duties for the Company without the unauthorized use of any confidential
and/or proprietary information of others.

Section 10. General Provisions.

(a) This Agreement and any or all terms hereof may not be changed, waived,
discharged, or terminated orally, but only by way of an instrument in writing
executed by the Company and the Employee.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to legal principles pertaining to
conflict of laws.

(c) It is the desire and intent of the parties hereto that the provisions of
this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, to the extent that a restriction contained in this
Agreement is more restrictive than permitted by the laws of any jurisdiction
where this Agreement may be subject to review and interpretation, the terms of
such restriction, for the purpose only of the operation of such restriction in
such jurisdiction, shall be the maximum restriction allowed by the laws of such
jurisdiction and such restriction shall be deemed to have been revised
accordingly herein.

(d) Any suit, action or proceeding arising out of or relating to this Agreement
shall be brought only in the Superior Court in the County of Bergen, New Jersey
or the United States District Court for the District of New Jersey, and Employee
hereby agrees and consents to the personal and exclusive jurisdiction of said
courts over him or her as to all suits, actions and proceedings arising out of
or relating to this Agreement, and Employee further waives any claim that such
suit, action or proceeding is brought in an improper or inconvenient forum.

(e) If any portion of this Agreement shall be found to be invalid or contrary to
public policy, the same may be modified or stricken by a Court of competent
jurisdiction, to the extent necessary to allow the Court to enforce such
provision in a manner which is as consistent with the original intent of the
provision as possible. The striking or modification by the Court of any
provision shall not have the effect of invalidating the Agreement as a whole.

(f) This Agreement constitutes the entire and exclusive agreement between
Employee and Company pertaining to the subject matter thereof, and supersedes
and replaces any and all earlier confidential information, invention and
noncompetition agreements between Company and Employee and representations ‘and
understandings of the parties with respect

 

6



--------------------------------------------------------------------------------

thereto, without extinguishing whatsoever rights heretofore acquired by Company
under any previous agreements.

(g) The Company may assign any of its rights under this Agreement to any
successor entity to the Company, including, but not limited to, any entity
formed by the Company to carry on the business of the Company.

IN WITNESS WHEREOF, the Agreement has been executed as aforesaid.

 

COMPANY: HEARTLAND PAYMENT SYSTEMS, INC. By:        Name:   Title: EMPLOYEE: By:
       Name:

 

7